Exhibit 10.4

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
entered into on [  ], 2020, by and among Tattooed Chef, Inc., a Delaware
corporation f/k/a Forum Merger II Corporation (the “Company”), and the
undersigned parties listed on the signature pages hereto (each, an “Investor”
and, collectively, the “Investors”).

 

RECITALS

 

WHEREAS, Forum Investors II LLC, a Delaware limited liability company (the
“Sponsor”) is a party to a Registration Rights Agreement (the “Initial
Agreement”), dated as of August 2, 2018, by and among the Sponsor, the Company,
Jefferies LLC (“Jefferies”) and EarlyBirdCapital, Inc. (“EBC”), pursuant to
which the Company provided the Initial Investors (as defined herein), Jefferies
and EBC with certain rights relating to the registration of certain securities
of the Company, including the Founder Shares (as defined herein) and, Private
Placement Units (as defined herein);

 

WHEREAS, prior to the initial public offering (the “IPO”) of the Company, the
initial investors of the Company (the “Initial Investors”) owned shares (the
“Founder Shares”) of Class B common stock, par value $0.0001 per share, of the
Company (the “Class B common stock”);

 

WHEREAS, the Founder Shares were convertible into shares of Class A common
stock, par value $0.0001 per share, of the Company (“Class A common stock”) on
the terms provided in the Company’s amended and restated certificate of
incorporation as in effect prior to the Closing (as defined herein) (the
“Pre-Merger COI”);

 

WHEREAS, the Sponsor, Jefferies and EBC purchased an aggregate of 655,000 units
(“Private Placement Units”) consisting of one share of Class A common stock and
one warrant exercisable for one share of Class A common stock (the “Private
Placement Warrants”) in a private placement that was completed simultaneously
with the consummation of the IPO;

 

WHEREAS, in connection with the Company’s IPO, the Company entered into a
warrant agreement, dated as of August 2, 2018, pursuant to which the Company
agreed to use its best efforts to file with the U.S. Securities and Exchange
Commission (the “Commission”) a registration statement for the registration,
under the Securities Act of 1933, as amended (together with the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time, the “Securities Act”), of the shares of Class A common
stock issuable upon exercise of the warrants issued to the public investors in
the IPO (the “Public Warrant”) and the 655,000 shares of Class A common stock
issuable under the Private Placement Warrants;

 

WHEREAS, reference is made to that certain Agreement and Plan of Merger, by and
among the Company, Myjojo, Inc., a Delaware corporation (“Myjojo”), Sprout
Merger Sub, Inc., a Delaware corporation (“Merger Sub”), and a wholly-owned
subsidiary of the Company, and Salvatore Galletti, as the representative of the
stockholders of the Company, dated June 11, 2020 (as amended from time to time
in accordance with the terms thereof, the “Merger Agreement”), pursuant to which
Merger Sub will merge with and into the Company, with the Company continuing as
the surviving corporation (the “Merger”);

 



 

 

 

WHEREAS, capitalized terms used but not defined herein shall have the respective
meanings given to such terms in the Merger Agreement;

 

WHEREAS, in connection with the Merger and pursuant the Merger Agreement and the
other Transaction Agreements, the Company, Myjojo and the Pre-Closing Holders
have agreed to amend and restate the Initial Agreement in order to provide
rights relating to the registration of shares of Common Stock issued or issuable
to the holders of equity interests of the Company or Myjojo pursuant to the
Merger Agreement, the other Transaction Agreements and the transactions
contemplated thereby;

 

WHEREAS, at the time of the Closing (as defined herein), all shares of Class B
common stock converted into shares of Class A common stock in accordance with
the Pre-Merger COI;

 

WHEREAS, immediately following the conversion of the Class B common stock into
Class A common stock, all shares of Class A common stock were reclassified as
shares of common stock of the Company, $0.0001 par value per share (the “Common
Stock”);

 

WHEREAS, pursuant to the Merger Agreement, at the effective time of the Merger,
the Company will issue to the stockholders of Myjojo (the “Myjojo Holders”)
shares of Common Stock as consideration in the Merger (together with any shares
of Common Stock issued to the Myjojo Holders after the Closing of the Merger
pursuant to the Merger Agreement, collectively, the “Merger Shares”);

 

WHEREAS, pursuant to Section 5.5 of the Initial Agreement, the provisions,
covenants and conditions set forth therein may be amended or modified upon the
written consent of holders of at least a majority in interest of the Registrable
Securities at the time in question (which majority interest must include
Jefferies and EBC if such amendment or modification affects in any way the
rights of Jefferies or EBC thereunder); and

 

WHEREAS, the parties hereto desire to amend and restate the Initial Agreement in
order to provide the Investors with certain rights relating to the registration
of the Registrable Securities.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

A. The Initial Agreement is hereby amended in its entirety and restated herein.
Upon the execution of this Agreement, all provisions of, rights granted and
covenants made in the Initial Agreement are hereby waived, released and
superseded in their entirety and shall have no further force or effect,
including, without limitation, all rights of first refusal and any notice period
associated therewith otherwise applicable to the transactions contemplated by
the Merger Agreement (provided, that for the avoidance of doubt, the foregoing
will not affect the rights of the Sponsor under the Sponsor Earnout Letter).

 



2

 

 

SECTION 1
Definitions

 

1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

(a) “Agreement” has the meaning set forth in the Preamble.

 

(b) “Affiliate” of any person or entity means any other person or entity that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such first person or entity. As
used in this definition, the term “control,” including the correlative terms
“controlled by” and “under common control with,” means (i) the direct or
indirect ownership of more than 50% of the voting rights of a person or entity
or (ii) the possession, directly or indirectly, of the power to direct or cause
the direction of management or policies (whether through ownership of securities
or any equity or other ownership interest, by contract or otherwise).

 

(c) “Class A common stock” has the meaning set forth in the Recitals.

 

(d) “Class B common stock” has the meaning set forth in the Recitals.

 

(e) “Closing” means the closing of the transactions contemplated under the
Merger Agreement.

 

(f) “Commission” has the meaning set forth in the Recitals.

 

(g) “Common Stock” has the meaning set forth in the Recitals.

 

(h) “Company” has the meaning set forth in the Preamble.

 

(i) “DGCL” means the General Corporation Law of the State of Delaware, as
amended.

 

(j) “Dollars” or “$” means the currency of the United States of America.

 

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder, all as the
same shall be in effect at the time.

 

(l) “FINRA” has the meaning set forth in Section 2.4(q).

 

(m) “Founder Shares” has the meaning set forth in the Recitals.

 

(n) “Holder” means an Investor who holds Registrable Securities (including their
donees, pledgees, assignees, transferees and other successors) and any holder of
Registrable Securities to whom the registration rights conferred by this
Agreement have been duly and validly transferred in accordance with Section 2.11
of this Agreement.

 

(o) “Indemnified Party” has the meaning set forth in Section 2.7(c).

 



3

 

 

(p) “Indemnifying Party” has the meaning set forth in Section 2.7(c).

 

(q) “Initial Agreement” has the meaning set forth in the Recitals.

 

(r) “Initial Investors” has the meaning set forth in the Recitals.

 

(s) “Initiating Holders” means (i) any Holder or Holders who in the aggregate
hold not less than a majority of the Registrable Securities issued to the
Initial Investors and (ii) any Holder or Holders who in the aggregate hold not
less than seven percent (7%) of the Merger Shares that constitute Registrable
Securities.

 

(t) “Investors” has the meaning set forth in the Preamble.

 

(u) “IPO” has the meaning set forth in the Recitals.

 

(v) “Merger” has the meaning set forth in the Recitals.

 

(w) “Merger Agreement” has the meaning set forth in the Recitals.

 

(x) “Merger Shares” has the meaning set forth in the Recitals.

 

(y) “Merger Sub” has the meaning set forth in the Recitals.

 

(z) “Myjojo” has the meaning set forth in the Recitals.

 

(aa) “Myjojo Holders” has the meaning set forth in the Recitals.

 

(bb) “Other Selling Stockholders” means persons or entities other than Holders
who, by virtue of agreements with the Company, are entitled to include their
Other Shares in certain registrations hereunder.

 

(cc) “Other Shares” means securities of the Company, other than Registrable
Securities (as defined below), with respect to which registration rights have
been granted.

 

(dd) “Pre-Merger COI” has the meaning set forth in the Recitals.

 

(ee) “Private Placement Units” has the meaning set forth in the Recitals.

 

(ff) “Private Placement Warrants” has the meaning set forth in the Recitals.

 

(gg) “Public Warrants” has the meaning set forth in the Recitals.

 

(hh) “Qualified Holder” means each Holder whose Registrable Securities have a
market value of at least $3,000,000 based on the average closing price of the
Common Stock for the ten (10) trading days ending on the trading day prior to
the date on which notice is sent pursuant to Section 2.2(a)(2)(i).

 



4

 

 

(ii) The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

 

(jj) “Registrable Securities” means shares of Common Stock issued or issuable to
the Investors pursuant to the Merger Agreement, including without limitation any
(i) Merger Shares, (ii) shares of Common Stock issued, pursuant to Section 6.3
of the Merger Agreement, in connection with any Supplemental Financing and/or to
the payees of Parent Transaction Expenses in lieu of all or any portion of the
cash payments due to such payees at Closing, and (iii) shares of Common Stock
(including shares of Common Stock issuable upon exercise of Private Placement
Warrants) held by the Sponsor, Jefferies or EBC immediately after the Closing of
the Merger (including without limitation, giving effect to the conversion of
shares of Class B common stock into Class A common stock and subsequent
conversion into shares of Common Stock upon the closing of the Merger).
Registrable Securities include any warrants, shares of capital stock or other
securities of the Company issued as a dividend or other distribution with
respect to or in exchange for or in replacement of such shares of Common Stock
(including shares of Common Stock issuable upon exercise of Private Placement
Warrants). As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when: (a) a registration statement with
respect to the sale of such securities has become effective under the Securities
Act and such securities have been sold, transferred, disposed of or exchanged in
accordance with such registration statement; (b) such securities have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer have been delivered by the Company and any
subsequent sale, transfer or distribution of them does not require registration
under the Securities Act; (c) such securities have ceased to be outstanding; or
(d) such securities are freely saleable under Rule 144 without public
information requirements or volume limitations.

 

(kk) “Registration Expenses” means all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification and filing fees (including fees with respect to
filings required to be made with FINRA, and any fees of the securities exchange
or automated quotation system on which the Common Stock is then listed or
quoted), printing expenses, escrow fees, fees and disbursements of counsel for
the Company, two (2) counsels for the Holders, one selected by Holders holding a
majority of the Registrable Securities issued to the Initial Investors and one
selected by Holders holding a majority of the Merger Shares that are Registrable
Securities, up to a maximum of $50,000 total per counsel, blue sky fees and
expenses (including reasonable fees and disbursements of counsels for the
Holders in connection with blue sky compliance), and any fees and disbursements
of accountants retained by the Company incident to or required by any such
registration, but shall not include Selling Expenses, fees and disbursements of
other counsel for the Holders and the compensation of regular employees of the
Company, which shall be paid in any event by the Company.

 

(ll) “Representatives” means, with respect to any person, any of such person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other person
associated with, or acting on behalf of, such person.

 

(mm) “Resale Shelf Registration Statement” has the meaning set forth in
Section 2.1(a).

 



5

 

 

(nn) “Restricted Securities” means any Registrable Securities that are required
to bear a legend restricting transfer or are otherwise prohibited from being
sold, transferred or distributed without registration under the Securities Act.

 

(oo) “Rule 144” means Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

 

(pp) “Rule 145” means Rule 145 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission

 

(qq) “SEC Guidance” means (i) any publicly-available written or oral guidance,
or comments, requirements or requests of the Staff and (ii) the Securities Act
and the rules and regulations thereunder.

 

(rr) “Securities Act” has the meaning set forth in the Recitals.

 

(ss) “Selling Expenses” means all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
fees and disbursements of counsel for any Holder (other than the fees and
disbursements of counsel to the Initial Investors and to the Holders of Merger
Shares included in Registration Expenses).

 

(tt) “Staff” means the staff of the Division of Corporation Finance of the
Commission.

 

(uu) “Suspension Notice” has the meaning set forth in Section 2.1(f).

 

(vv) “Transfer” means the (a) sale of, offer to sell, contract or agreement to
sell, hypothecate, pledge, grant of any option to purchase or otherwise dispose
of or agreement to dispose of, directly or indirectly, or establishment or
increase of a put equivalent position or liquidation with respect to or decrease
of a call equivalent position within the meaning of Section 16 of the Exchange
Act, and the rules and regulations of the Commission promulgated thereunder with
respect to, any security, (b) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any security, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (c) public announcement of
any intention to effect any transaction specified in clause (a) or (b).

 

(ww) “Underwritten Takedown” means an underwritten public offering of
Registrable Securities pursuant to an effective registration statement.

 



6

 

 

SECTION 2
Registration Rights

 

2.1 Registration

 

(a) Registration Requirements. The Company shall, not later than one hundred and
twenty (120) days after the Closing, prepare and file with the Commission a
registration statement on Form S-1, or Form S-3 if such registration statement
form is available to the Company, and take all such other actions as are
necessary to ensure that there is an effective “shelf” registration statement
containing a prospectus that remains current covering (and to qualify under
required U.S. state securities laws, if any) the offer and sale of all
Registrable Securities by the Holders on a continuous or delayed basis pursuant
to Rule 415 of the Securities Act (the registration statement, the “Resale Shelf
Registration Statement”). The Company shall use reasonable best efforts to cause
the Commission to declare the Resale Shelf Registration Statement effective as
soon as possible thereafter but in any event within three (3) days after the
Commission advises the Company that it has completed its review of such
registration statement, and to remain effective and the prospectus contained
therein current until all Holders cease to hold Registrable Securities. The
Resale Shelf Registration Statement shall provide for any method or combination
of methods of resale of Registrable Securities legally available to, and
requested by, the Holders, and shall comply with the relevant provisions of the
Securities Act and Exchange Act.

 

(b) Request for Underwritten Takedowns. The Holders that qualify as Initiating
Holders will be entitled to Underwritten Takedowns with respect to their
Registrable Securities in accordance with this Section 2.1. If the Company shall
receive from any Initiating Holder a written request signed by such Initiating
Holder that the Company effect any Underwritten Takedown with respect to all or
a part of the Registrable Securities (such request shall state the number of
shares of Registrable Securities proposed to be disposed of by such Initiating
Holder), the Company will:

 

(i) promptly, and in any event, within five (5) days after receiving such
request, give written notice of the proposed Underwritten Takedown to all other
Qualified Holders; and

 

(ii) as soon as practicable, use its reasonable best efforts to cause the
Commission to declare such Underwritten Takedown effective within sixty (60)
days thereafter (including, without limitation, filing post-effective
amendments, one or more prospectus supplements, appropriate qualifications under
any applicable blue sky or other state securities laws, and appropriate
compliance with the Securities Act) and to permit and facilitate the sale and
distribution in an underwritten offering of all or such portion of such
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request received by the Company
within ten (10) days after such written notice from the Company is mailed or
delivered.

 

(c) Limitations on Underwritten Takedowns. The Company shall not be obligated to
effect any Underwritten Takedown pursuant to this Section 2.1:

 

(i) If the Initiating Holders, together with the holders of any other securities
of the Company entitled to inclusion in such Underwritten Takedown, propose to
sell Registrable Securities and such other securities (if any), the aggregate
proceeds of which are anticipated to be less than $10,000,000;

 



7

 

 

(ii) In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification, or compliance, unless the Company is already subject to service
in such jurisdiction and except as may be required by the Securities Act;

 

(iii) If the Company has effected two (2) such Underwritten Takedowns in any
given twelve (12) month period;

 

(iv) If the Initiating Holder proposes to dispose of shares of Registrable
Securities that may be registered on Form S-3 pursuant to the request made
pursuant to Section 2.2;

 

(v) If the Initiating Holder does not request that such offering be firmly
underwritten by underwriters selected by the Initiating Holder (subject to the
consent of the Company); or

 

(vi) If the Company and the Initiating Holder are unable to obtain the
commitment of the underwriter described in clause (v) above to firmly underwrite
the offer.

 

(d) Other Shares. Any Underwritten Takedown may, subject to the provisions of
Section 2.1(f), include Other Shares, and may include securities of the Company
being sold for the account of the Company, provided that, any Other Shares or
securities of the Company to be included in an Underwritten Takedown must be the
subject of an effective shelf registration statement at the time the Company
receives the request for an Underwritten Takedown from the Initiating Holder.

 

(e) Underwriting; Cutback. If the Company requests inclusion in any Underwritten
Takedown of securities to be sold for its own account, or if other persons
request inclusion of Other Shares in any Underwritten Takedown, the Initiating
Holder shall, on behalf of all Holders, offer to include such securities in the
underwriting and such offer shall be conditioned upon the participation of the
Company or such other persons in such underwriting and the inclusion of the
Company’s and such other person’s securities of the Company and their acceptance
of the applicable provisions of this Section 2. The Company shall (together with
all Holders and other persons proposing to distribute their securities through
such underwriting) enter into an underwriting agreement in customary form with
the representative of the underwriter or underwriters selected for such
underwriting by the Company, which underwriters are reasonably acceptable to a
majority-in-interest of Holders that qualify as Initiating Holders. No Holder
(or its permitted transferee or assignee under Section 2.11) shall be required
to make any representations or warranties to, or agreements with, the Company or
the underwriters other than representations, warranties or agreements regarding
such Holder’s (or such transferee’s or assignee’s) authority to enter into such
underwriting agreement and to sell, and its ownership of, the securities being
registered on its behalf, its intended method of distribution and any other
representation required by law.

 

Notwithstanding any other provision of this Section 2.1, if the underwriters, in
good faith, advise the Initiating Holder in writing that marketing factors
require a limitation on the number of securities of the Company to be
underwritten, the number of Registrable Securities and Other Shares that may be
so included shall be allocated as follows: (i) first, among Initiating Holders
requesting to include Registrable Securities in such Underwritten Takedown based
on the pro rata percentage of Registrable Securities held by such Initiating
Holders (determined based on the aggregate number of Registrable Securities held
by each such Initiating Holder), provided that not less than 30% of the
allocation in this clause (i) shall be for the Initial Investors; (ii) second,
among all other Holders requesting to include Registrable Securities in such
Underwritten Takedown based on the pro rata percentage of Registrable Securities
held by such Holders (determined based on the aggregate number of Registrable
Securities held by each such Holder); (iii) third, to the Company, which the
Company may allocate, at its discretion, for its own account, or for the account
of other Holders or employees of the Company, and (iv) fourth, to any Other
Selling Stockholders requesting to include Other Shares in such Underwritten
Takedown.

 



8

 

 

If a person who has requested inclusion in such Underwritten Takedown as
provided above does not agree to the terms of any such underwriting, such person
shall be excluded therefrom by written notice to the Company, the underwriter or
the Initiating Holders, and the securities so excluded shall also be withdrawn
from the Underwritten Takedown. If securities are so withdrawn from the
Underwritten Takedown and if the number of shares to be included in such
Underwritten Takedown was previously reduced as a result of marketing factors
pursuant to this Section 2.1(e), then the Company shall offer to all Holders who
have retained rights to include securities in the Underwritten Takedown the
right to include additional Registrable Securities in the offering in an
aggregate amount equal to the number of shares so withdrawn, with such shares to
be allocated among such Holders requesting additional inclusion, as set forth
above.

 

(f) Deferral; Suspension. Notwithstanding anything in this Agreement to the
contrary, if the Company furnishes to the Holders a certificate (the “Suspension
Notice”) signed by an executive officer of the Company stating that, in the good
faith judgment of the Company’s Board of Directors, effecting a registration
(whether by the filing of a registration statement or by taking any other
action) or the offering or disposition of Registrable Securities thereunder
(including, for the avoidance of doubt, through an Underwritten Takedown) should
be postponed or suspended because such registration, offering or disposal would
(1) materially impede, delay or interfere with a pending material acquisition,
corporate reorganization, or other similar transaction involving the Company;
(2) require premature disclosure of material non-public information that the
Company has a material bona fide business purpose for preserving as
confidential; or (3) render the Company unable to comply with requirements under
the Securities Act or Exchange Act, then by delivery of the Suspension Notice to
the Holders, then (in addition to the limitations set forth in Section 2.1(c) of
this Agreement) the Company may so postpone effecting a registration or require
the Holders to refrain from offering or disposing of Registrable Securities for
a period of not more than sixty (60) days, and, provided further, that the
Company shall not suspend usage of a registration statement in this manner more
than once in any twelve (12) month period.

 

2.2 Company Registration

 

(a) Company Registration/Underwritten Offering. If the Company determines to (1)
register any of its securities either for its own account or the account of
Other Selling Stockholders (or a combination of the foregoing) during a period
in which a Resale Shelf Registration Statement covering a Holder’s Registrable
Securities is not then effective, other than: a registration pursuant to Section
2.1; a registration relating to the shares of Common Stock underlying the Public
Warrants; a registration relating solely to employee benefit plans; a
registration relating to the offer and sale of non-convertible debt securities;
a registration relating to a corporate reorganization or other Rule 145
transaction; or a registration on any registration form that does not permit
secondary sales, or (2) effect an underwritten public offering of securities,
either for its own account or the account of Other Selling Stockholders (or a
combination of the foregoing), the Company will:

 

(i) promptly give written notice (in any event not later than twenty (20) days
prior to the filing of the registration statement or preliminary prospectus to
which such offering relates) of the proposed registration or offering, as
applicable, to all Holders; and

 



9

 

 

(ii) use its reasonable best efforts to include in such registration or
offering, as applicable, and any related qualification under blue sky laws or
other compliance, except as set forth in Section 2.2(b), and in any underwriting
involved therein, all of such Registrable Securities as are specified in a
written request or requests made by any Holder or Holders received by the
Company within ten (10) days after receipt of such written notice from the
Company. Such written request may specify all or a part of a Holder’s
Registrable Securities; provided however, that notwithstanding anything to the
contrary herein, only Qualified Holders shall be entitled to notice of and to
participate in underwritten public offerings contemplated by clause (2) of this
Section 2.2(a).

 

(b) Underwriting; Cutback. If the registration or offering of which the Company
gives notice is for an underwritten public offering, the Company shall so advise
the Qualified Holders who have elected to participate (and include the names of
the proposed underwriters) as a part of the written notice given pursuant to
Section 2.2(a)(2)(i). All Qualified Holders proposing to distribute their
securities through such underwriting shall (together with the Company and the
Other Selling Stockholders with registration rights to participate therein)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected by the Company. No Qualified Holder
(or its permitted transferee or assignee under Section 2.11) shall be required
to make any representations or warranties to, or agreements with, the Company or
the underwriters other than representations, warranties or agreements regarding
such Qualified Holder’s (or such transferee’s or assignee’s) authority to enter
into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution
and any other representation required by law.

 

Notwithstanding any other provision of this Section 2.2, if the underwriters in
good faith advise the Company and the Qualified Holders of Registrable
Securities participating in the offering in writing that marketing factors
require a limitation on the number of shares to be underwritten, the
underwriters may (subject to the limitations set forth below) limit the number
of Registrable Securities to be included in the registration and underwriting.
The Company shall so advise all holders of securities requesting registration,
and the number of shares of securities that are entitled to be included in the
registration and underwriting shall be allocated (1) if the underwritten
offering is for the Company’s account, (m) first, to the Company; (n) second, to
the Qualified Holders requesting to include Registrable Securities in such
offering based on the pro rata percentage of Registrable Securities held by such
Qualified Holders (determined based on the aggregate number of Registrable
Securities held by each such Qualified Holder); and (o) third, to the Other
Selling Stockholders, if any, requesting to include Other Shares in such
underwritten offering pursuant to piggyback rights and (2) if the underwritten
offering is for the account of Other Selling Stockholders, then (x) first, to
the Other Selling Stockholders, (y) second, to the Qualified Holders requesting
to include Registrable Securities in such offering based on the pro rata
percentage of Registrable Securities held by such Qualified Holders (determined
based on the aggregate number of Registrable Securities held by each such
Qualified Holder); and (z) third, to the Company.

 



10

 

 

If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall be
excluded therefrom by written notice to the Company and the underwriter. Any
Registrable Securities or Other Shares excluded or withdrawn from such
underwriting shall be withdrawn from such registration. Notwithstanding anything
to the contrary, the Company shall be responsible for the Registration Expenses
prior to any such withdrawal.

 

(c) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.

 

(d) Limitations. The Company shall not be obligated to effect any registrations
pursuant to this Section 2.2:

 

(i) After the Company has initiated five (5) such Underwritten Takedowns
pursuant to this Section 2.2 (counting for these purposes only (x) registrations
in which Registrable Securities are not excluded or reduced pursuant to
Section 2.2(b) and which have been declared or ordered effective and pursuant to
which securities have been sold, and (y) withdrawn registrations);

 

(ii) If the Initiating Holders propose to dispose of shares of Registrable
Securities that may be registered on Form S-3 pursuant to the request made
pursuant to Section 2.1;

 

(iii) If the Initiating Holders do not request that such offering be firmly
underwritten by underwriters selected by the Initiating Holders (subject to the
consent of the Company); or

 

(iv) If the Company and the Initiating Holders are unable to obtain the
commitment of the underwriter described in clause (iii) above to firmly
underwrite the offer.

 

2.3 Expenses of Registration. All Registration Expenses incurred in connection
with registrations pursuant to this Section 2 shall be borne by the Company;
provided, however, that the Company shall not be required to pay for any
expenses of any registration proceeding begun pursuant to Sections 2.1 and 2.2
if the registration request is subsequently withdrawn at the request of the
Holders of a majority of the Registrable Securities to be registered or because
a sufficient number of Holders shall have withdrawn so that the minimum offering
conditions set forth in Sections 2.1 and 2.2 are no longer satisfied (in which
case all participating Holders shall bear such expenses pro rata among each
other based on the number of Registrable Securities requested to be so
registered), unless the Holders of a majority of the Registrable Securities
agree to forfeit their right to a demand registration pursuant to Section 2.1;
provided, however, if a withdrawal by the Holders is based upon material adverse
information relating to the Company that is different from the information known
or available (upon request from the Company or otherwise) to the Holders
requesting registration at the time of their request for registration under
Section 2.1, such registration shall not be treated as a counted registration
for purposes of Section 2.1, even though the Holders do not bear the
Registration Expenses for such registration. All Selling Expenses relating to
securities registered on behalf of the Holders and the holders of any Other
Shares shall be borne by the Holders and any holders of any Other Shares
included in such registration pro rata among each other on the basis of the
number of Registrable Securities and Other Shares, respectively, registered on
their behalf.

 



11

 

 

2.4 Registration Procedures. In the case of each registration of Registrable
Securities pursuant to Section 2, the Company will keep each Holder advised in
writing as to the initiation of each registration and as to the completion
thereof. At its sole expense, the Company will:

 

(a) Prepare each registration statement, including all exhibits and financial
statements required under the Securities Act to be filed therewith, and before
filing such registration statement, any prospectus or any amendments or
supplements thereto, furnish to the Holders of the Registrable Securities copies
of all documents prepared to be filed, which documents shall be subject to the
review of such Holders and their respective counsel;

 

(b) As soon as reasonably practicable, file with the Commission the registration
statement relating to the Registrable Securities, including all exhibits and
financial statements required by the Commission to be filed therewith, and use
its reasonable best efforts to cause such registration statement(s) to become
effective under the Securities Act as soon as practicable;

 

(c) Prepare and file with the Commission such amendments, post-effective
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be requested by the
Holders or any underwriter of Registrable Securities or as may be necessary to
keep such registration statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such registration statement;

 

(d) Notify the participating Holders of Registrable Securities, and confirm such
notice in writing and provide copies of the relevant documents, as soon as
reasonably practicable after notice thereof is received by the Company (a) when
the applicable registration statement or any amendment thereto has been filed or
becomes effective, and when the applicable prospectus or any amendment or
supplement to such prospectus has been filed, (b) of any written comments by the
Commission or any request by the Commission or any other federal or state
governmental authority for amendments or supplements to such registration
statement, prospectus or for additional information (whether before or after the
effective date of the registration statement), (c) of the issuance by the
Commission of any stop order suspending the effectiveness of such registration
statement or any order by the Commission or any other regulatory authority
preventing or suspending the use of any preliminary or final prospectus or the
initiation or threatening of any proceedings for such purposes, and (d) of the
receipt by the Company of any notification with respect to the suspension of any
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

(e) Furnish such number of prospectuses, including any preliminary prospectuses,
and other documents incident thereto, including any amendment of or supplement
to the prospectus, as a Holder (or its counsel) from time to time may reasonably
request;

 



12

 

 

(f) Register and qualify the securities covered by such registration statement
under such other securities or Blue Sky laws of such jurisdictions as shall be
reasonably requested by the Holders; provided, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions where it would not otherwise be required to qualify or when it
is not then otherwise subject to service of process;

 

(g) Notify each seller of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in the light of the circumstances under which they
were made, and following such notification promptly prepare and file a
post-effective amendment to such registration statement or a supplement to the
related prospectus or any document incorporated therein by reference, and file
any other required document that would be incorporated by reference into such
registration statement and prospectus, so that such registration statement does
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that such prospectus does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and, in the case of a
post-effective amendment to a registration statement, use reasonable best
efforts to cause it to be declared effective as promptly as is reasonably
practicable, and give to the Holders listed as selling security holders in such
prospectus a written notice of such amendment or supplement, and, upon receipt
of such notice, each such Holder agrees not to sell any Registrable Securities
pursuant to such registration statement until such Holder’s receipt of copies of
the supplemented or amended prospectus or until it receives further written
notice from the Company that such sales may re-commence;

 

(h) Use its reasonable best efforts to prevent, or obtain the withdrawal of, any
order suspending the effectiveness of any registration statement (and promptly
notify in writing each Holder covered by such registration statement of the
withdrawal of any such order);

 

(i) Provide a transfer agent or warrant agent, as applicable, and registrar for
all Registrable Securities registered pursuant to such registration statement
and a CUSIP number for all such Registrable Securities, in each case not later
than the effective date of such registration;

 

(j) if requested, cooperate with the selling Holders of Registrable Securities
to facilitate the timely preparation and delivery of certificates or
establishment of book entry notations representing Registrable Securities to be
sold and not bearing any restrictive legends, including without limitation,
procuring and delivering any opinions of counsel, certificates, or agreements as
may be necessary to cause such Registrable Securities to be so delivered;

 

(k) Cause all such Registrable Securities registered hereunder to be listed on
each securities exchange or automated quotation system on which similar
securities issued by the Company are then listed;

 



13

 

 

(l) In connection with any underwritten offering pursuant to a registration
statement filed pursuant to Section 2.1 or 2.2, enter into and perform its
obligations under an underwriting agreement in form reasonably necessary to
effect the offer and sale of the Registrable Securities subject to such
underwriting, provided, that such underwriting agreement contains reasonable and
customary provisions;

 

(m) Furnish to each Holder of Registrable Securities included in such
registration statement a signed counterpart, addressed to such Holder, of
(1) any opinion of counsel to the Company delivered to any underwriter dated the
effective date of the registration statement or, in the event of an underwritten
offering, the date of the closing under the applicable underwriting agreement,
in customary form, scope, and substance, at a minimum to the effect that the
registration statement has been declared effective and that no stop order is in
effect, which counsel and opinions shall be reasonably satisfactory to the
Holders and their respective counsel and (2) any comfort letter from the
Company’s independent public accountants delivered to any underwriter in
customary form and covering such matters of the type customarily covered by
comfort letters as the managing underwriter or underwriters reasonably request.
If no legal opinion is delivered to any underwriter, the Company shall furnish
to each Holder of Registrable Securities included in such registration
statement, at any time that such Holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the registration statement
containing such prospectus has been declared effective and that no stop order is
in effect and any other matters as the Holders or underwriter may reasonably
request and as are customarily included;

 

(n) Promptly identify to the selling Holders any underwriter(s) participating in
any disposition pursuant to such registration statement and any attorney or
accountant or other agent retained by any such underwriter or selected by the
selling Holders, make available for inspection by the selling Holders all
financial and other records, pertinent corporate documents, and properties of
the Company, and cause the Company’s officers, directors, employees, and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant, or agent, in each case, as
necessary or advisable to verify the accuracy of the information in such
registration statement and to conduct appropriate due diligence in connection
therewith;

 

(o) Reasonably cooperate, and cause each of its principal executive officer,
principal financial officer, principal accounting officer, and all other
officers and members of the management to fully cooperate in any offering of
Registrable Securities hereunder, which cooperation shall include, without
limitation, assisting with the preparation of any registration statement or
amendment thereto with respect to such offering and all other offering materials
and related documents, and participation in meetings with underwriters,
attorneys, accountants and potential stockholders;

 

(p) Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and make available to its stockholders
an earnings statement (in a form that satisfies the provisions of Section 11(a)
of the Securities Act and Rule 158 under the Securities Act or any successor
rule thereto) no later than thirty (30) days after the end of the 12-month
period beginning with the first day of the Company’s first full fiscal quarter
after the effective date of such registration statement, which earnings
statement shall cover said 12-month period, and which requirement will be deemed
to be satisfied if the Company timely files complete and accurate information on
Forms 10-K, 10-Q and 8-K under the Exchange Act and otherwise complies with Rule
158 under the Securities Act or any successor rule thereto;

 



14

 

 

(q) Reasonably cooperate with each Holder and each underwriter or agent, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc. (“FINRA”), and use its reasonable
best efforts to make or cause to be made any filings required to be made by an
issuer with FINRA in connection with the filing of any registration statement;

 

(r) In the event of any underwritten public offering of Registrable Securities,
cause senior executive officers of the Company to participate in customary “road
show” presentations that may be reasonably requested by the managing underwriter
in any such underwritten offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;

 

(s) Take all reasonable action to ensure that any “free writing prospectus” (as
defined in the Securities Act) utilized in connection with any registration of
Registrable Securities complies in all material respects with the Securities
Act, is filed in accordance with the Securities Act to the extent required
thereby, is retained in accordance with the Securities Act to the extent
required thereby and, when taken together with the related prospectus, will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and

 

(t) Take all such other reasonable actions as are necessary or advisable in
order to expedite or facilitate the disposition of such Registrable Securities.

 

2.5 Price and Underwriting Discounts. In the case of an underwritten offering
requested by Holders pursuant to Section 2.1, the price, underwriting discount
and other financial terms of the related underwriting agreement for the
Registrable Securities shall be determined by the participating Holders holding
a majority of the Registrable Securities. In the case of any underwritten
offering pursuant to Section 2.2, such price, discount and other terms shall be
determined by the Company, subject to the right of the Holders to withdraw their
request to participate in the registration pursuant to Section 2.2 after being
advised of such price, discount and other terms.

 

2.6 “Market Stand-Off” Agreement. The Holders shall not sell, transfer, make any
short sale of, grant any option for the purchase of, or enter into any hedging
or similar transaction with the same economic effect as a sale with respect to,
any Common Stock (or other securities of the Company) held by the Holders (other
than those included in the registration) for a period specified by the
representatives of the managing underwriter or underwriters of Common Stock (or
other securities of the Company convertible into Common Stock) not to exceed
five (5) days prior and ninety (90) days following any Underwritten Takedown.
Each of the Holders that is a director or officer of the Company or that owns
more than five percent (5%) of the Company’s Common Stock also shall execute and
deliver any “lock-up” agreement reasonably requested by the managing underwriter
of such Underwritten Takedown, but only to the extent as is required generally
of any executive officers, directors or five percent (5%) or greater stockholder
by such managing underwriter.

 



15

 

 

2.7 Indemnification.

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, and each shareholder, member, limited or general partner thereof,
each shareholder, member, limited or general partner of each such shareholder,
member, limited or general partner, each of their respective Affiliates,
officers, directors, shareholders, employees, advisors, and agents and each
Person who controls (within the meaning of Section 15 of the Securities Act)
such Persons and each of their respective Representatives, and each underwriter,
if any, and each person or entity who controls within the meaning of Section 15
of the Securities Act any underwriter, against all expenses, claims, judgments,
suits, costs, penalties, losses, damages and liabilities (or actions,
proceedings or settlements in respect thereof) arising out of or based on:
(i) any untrue statement (or alleged untrue statement) of a material fact
contained or incorporated by reference in any prospectus, offering circular or
other document (including any related registration statement, notification or
the like) incident to any such registration, qualification or compliance,
(ii) any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (iii) any violation (or alleged violation) by the Company of the
Securities Act, Exchange Act, any state securities laws or any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any offering covered by such
registration, qualification or compliance, and the Company will reimburse each
Holder, and each shareholder, member, limited or general partner thereof, each
shareholder, member, limited or general partner of each such shareholder,
member, limited or general partner, each of their respective Affiliates,
officers, directors, shareholders, employees, advisors, and agents and each
Person who controls such persons and each of their respective Representatives,
and each underwriter, if any, and each person or entity who controls any
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim,
judgment, suit, penalty, loss, damage, liability or action; provided that the
Company will not be liable in any such case to the extent that any such claim,
judgment, suit, penalty loss, damage, liability, or action arises out of or is
based on any untrue statement or omission based upon written information
furnished to the Company by such Holder, any of such Holder’s Representatives,
any person or entity controlling such Holder, such underwriter or any person or
entity who controls any such underwriter, and stated to be specifically for use
therein; provided, further that, the indemnity agreement contained in this
Section 2.7(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld). This
indemnity shall be in addition to any liability the Company may otherwise have.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Holder or any indemnified party and
shall survive the transfer of such securities by such Holder.

 



16

 

 

(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will, if Registrable Securities held by such Holder are included in the
securities as to which such registration, qualification or compliance is being
effected, indemnify and hold harmless the Company, each of its directors,
officers, employees, partners, legal counsel and accountants and each
underwriter, if any, of the Company’s securities covered by such a registration
statement, each person or entity who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act, each other such Holder,
and each of their officers, directors and partners, and each person or entity
controlling each other such Holder, and each of their respective
Representatives, against all claims, judgments, penalties losses, damages and
liabilities (or actions in respect thereof) arising out of or based on: (i) any
untrue statement (or alleged untrue statement) of a material fact contained or
incorporated by reference in any prospectus, offering circular or other document
(including any related registration statement, notification, or the like)
incident to any such registration, qualification or compliance made in reliance
upon and in conformity with information furnished in writing by or on behalf of
such selling Holder expressly for use in connection with such registration,
(ii) any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case made in
reliance upon and in conformity with information furnished in writing by or on
behalf of such selling Holder expressly for use in connection with such
registration, or (iii) any violation (or alleged violation) by the Company of
the Securities Act, any state securities laws or any rule or regulation
thereunder applicable to the Holder and relating to action or inaction required
of the Holder in connection with any offering covered by such registration,
qualification or compliance, and will reimburse the Company and such Holders,
directors, officers, partners, legal counsel and accountants, persons,
underwriters, or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement or omission (i) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by such Holder
and stated to be specifically for use therein and (ii) has not been corrected in
a subsequent writing prior to or concurrently with the sale of the Registrable
Securities to the person asserting the claim; provided, however, that the
obligations of such Holder hereunder shall not apply to amounts paid in
settlement of any such claims, losses, damages or liabilities (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided that in
no event shall any indemnity under this Section 2.7 exceed the net proceeds from
the offering received by such Holder, except in the case of fraud or willful
misconduct by such Holder.

 

(c) Each party entitled to indemnification under this Section 2.7 (the
“Indemnified Party”) shall (i) give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought
 (provided, that any delay or failure to so notify the indemnifying party shall
relieve the Indemnifying Party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure), and (ii) permit the Indemnifying Party to assume the defense of
such claim or any litigation resulting therefrom; provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at such party’s expense unless (w) the
Indemnifying Party has agreed in writing to pay such fees or expenses, (x) the
Indemnifying Party has failed to assume the defense of such claim within a
reasonable time after receipt of notice of such claim from the Indemnified Party
hereunder and employ counsel reasonably satisfactory to the Indemnified Party,
(y) the Indemnified Party has reasonably concluded (based upon advice of its
counsel) that there may be legal defenses available to it or other indemnified
parties that are different from or in addition to those available to the
Indemnifying Party, or (z) in the reasonable judgment of any such person (based
upon advice of its counsel) a conflict of interest may exist between such person
and the Indemnifying Party with respect to such claims (in which case, if the
person notifies the Indemnifying Party in writing that such Person elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense of such claim
on behalf of such person). No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation. Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

 



17

 

 

(d) If the indemnification provided for in this Section 2.7 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage, or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission. No Holder will be required
under this Section 2.7(d) to contribute any amount in excess of the net proceeds
from the offering received by such Holder, except in the case of fraud or
willful misconduct by such Holder. No person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation.

 

The obligations of the Company and Holders under this Section 2.7 shall survive
the completion of any offering of Registrable Securities in a registration under
this Section 2.7 and otherwise shall survive the termination of this Agreement
until the expiration of the applicable period of the statute of limitations.

 

2.8 Information by Holder. Each Holder of Registrable Securities shall furnish
to the Company such information regarding such Holder and the distribution
proposed by such Holder as the Company may reasonably request in writing and as
shall be reasonably required in connection with any registration, qualification,
or compliance referred to in this Section 2.

 

2.9 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission that may permit the sale of the
Restricted Securities to the public without registration, the Company agrees to:

 

(a) Make and keep adequate current public information with respect to the
Company available in accordance with Rule 144 under the Securities Act;

 



18

 

 

(b) File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

(c) So long as a Holder owns any Restricted Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act, or that it qualifies as registrant whose securities may be
resold pursuant to Form S-3 (at any time after the Company so qualifies), a copy
of the most recent annual or quarterly report of the Company, and such other
reports and documents so filed as a Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing a Holder to sell any
such securities without registration. The Company further covenants that it
shall take such further action as any Holder may reasonably request to enable
such Holder to sell from time to time shares of Common Stock held by such Holder
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144, including providing at the Company’s expense
any legal opinions.

 

2.10 No Inconsistent Agreements.  The Company has not entered, as of the date
hereof, nor shall the Company, on or after the date of this Agreement, enter
into any agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders of Registrable Securities or
otherwise conflict with the provisions hereof. Unless the Company receives the
consent of each of (i) the Holders holding a majority of the Registrable
Securities issued to the Initial Investors and (ii) the Holders holding a
majority of the Merger Shares that are Registrable Securities, the Company shall
not enter into any agreement with respect to its securities, that would have the
effect of impairing the rights granted to the Holders of Registrable Securities
or otherwise conflict with the provisions hereof.

 

2.11 Transfer or Assignment of Rights. This Agreement and the rights, duties and
obligations of the Company hereunder may not be assigned or delegated by the
Company in whole or in part. The rights granted to a Holder by the Company under
this Section 2 may be transferred or assigned (but only with all related
obligations) by a Holder only to a transferee of Registrable Securities that is
a transferee or assignee of not less than 25,000 Registrable Securities (as
presently constituted and subject to subsequent adjustments for share splits,
share dividends, reverse share splits and the like); provided, that (x) such
transfer or assignment of Registrable Securities is effected in accordance with
applicable securities laws, (y) the Company is, within a reasonable time after
such transfer, furnished with written notice of the name and address of such
transferee and the Registrable Securities with respect to which such rights are
being transferred and (z) such transferee agrees in a written instrument
delivered to the Company to be bound by and subject to the terms and conditions
of this Agreement.

 

2.12 Lock-up Period.

 

(a) The Initial Investors agree that they shall not Transfer (i) 1,250,000
Founder Shares (or shares of Common Stock issuable upon conversion thereof) held
by the Initial Investors prior to the date that is the six month anniversary of
the Closing, and (ii) 1,250,000 Founder shares until the date that is the
earlier of (1) the twelve month anniversary of the Closing, (2) the last sale
price of the Common Stock equals or exceeds $12.00 per share (as adjusted for
stock splits, stock dividends, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period commencing at least 150
days after the Merger and (3) the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property.
This Section 2.12(a) shall supersede and replace the transfer restrictions in
the Letter Agreement, dated August 2, 2018, among the Company, Forum Capital
Management II LLC and certain directors and officers of the Company.

 



19

 

 

(b) The Holders of Merger Shares agree that they shall not Transfer any of the
Merger Shares held by the Holders until the date that is the six month
anniversary of the Closing.

 

(c) Notwithstanding the provisions set forth in Section 2.12(a) and
Section 2.12(b), Transfers of the Founder Shares, Merger Shares and shares of
Common Stock issuable upon the conversion of the Founder Shares that are held by
the Initial Investors, any Holder of Merger Shares or any of their permitted
transferees (that have complied with this Section 2.12(c)), are permitted (a) to
the Company’s officers or directors, any affiliate or family member of any of
the Company’s officers or directors, any members of the Initial Investors or any
affiliate of the Initial Investors; (b) in the case of a Holder that is an
entity, to the equityholders of such Holder; (c) in the case of an individual,
by gift to a member of such individual’s immediate family or to a trust, the
beneficiary of which is a member of such individual’s immediate family, an
affiliate of such individual or to a charitable organization; (d) in the case of
an individual, by virtue of laws of descent and distribution upon death of such
individual; (e) in the case of an individual, pursuant to a qualified domestic
relations order; (f) by private sales or transfers made in connection with the
consummation of the Merger at prices no greater than the price at which the
securities were originally purchased; (g) in the event of the Company’s
liquidation prior to the completion of the Merger; (h) by virtue of the laws of
the State of Delaware or the Initial Investors’ limited liability company
agreement upon dissolution of the Initial Investors; or (i) in the event of the
Company’s liquidation, merger, capital stock exchange, reorganization or other
similar transaction which results in all of the Company’s stockholders having
the right to exchange their shares of Common Stock for cash, securities or other
property subsequent to the Company’s completion of the Merger; provided,
however, that in the case of clauses (a) through (f) or (h), these permitted
transferees must enter into a written agreement with the Company agreeing to be
bound by the transfer restrictions herein.

 

SECTION 3
Miscellaneous

 

3.1 Amendment. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged, or terminated other than by
a written instrument referencing this Agreement and signed by (i) the Company,
(ii) the Holders holding a majority of the Registrable Securities issued to the
Initial Investors and (iii) the Holders holding a majority of the Merger Shares
that are Registrable Securities; provided, however, that if any amendment,
waiver, discharge, or termination operates in a manner that treats any Holder
different from other Holders, the consent of such Holder shall also be required
for such amendment, waiver, discharge, or termination. Persons who become
assignees or other transferees of Registrable Securities in accordance with this
Agreement after the date of this Agreement may become parties hereto, by
executing a counterpart of this Agreement without any amendment of this
Agreement pursuant to this paragraph or any consent or approval of any other
Holder. Any amendment, waiver, discharge, or termination effected in accordance
with this paragraph shall be binding upon each Holder and each future holder of
all such securities of such Holder.

 



20

 

 

3.2 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by electronic mail or otherwise delivered by hand,
messenger or courier service at the following addresses:

 

(a) if to an Investor, to such Investor’s address or electronic mail address as
shown on Exhibit A, as may be updated in accordance with the provisions hereof.

 

(b) if to any Holder other than an Investor, to such address or electronic mail
address as shown in the Company’s records, or, until any such Holder so
furnishes an address or electronic mail address to the Company, then to the
address or electronic mail address of the last holder of such shares for which
the Company has contact information in its records; or

 

(c) If to the Company:

 

Tattooed Chef, Inc.

1622 S. Gaffey St.

San Pedro, CA 90731

Attention: Salvatore Galletti, Chief Executive Officer

Email: sgalletti@ittellafoods.com

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), (ii) if sent via
mail, at the earlier of its receipt or five (5) days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if via electronic mail
(to a Holder only), on the date of transmission.

 

3.3 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of Delaware as applied to agreements entered into
among Delaware residents to be performed entirely within Delaware, without
regard to principles of conflicts of law.

 

3.4 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto.

 

3.5 Entire Agreement. This Agreement, the Merger Agreement, and the exhibits and
schedules hereto and thereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof. No party
hereto shall be liable or bound to any other party in any manner with regard to
the subjects hereof or thereof by any warranties, representations or covenants
except as specifically set forth herein.

 



21

 

 

3.6 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

 

3.7 Remedies. Each holder of Registrable Securities, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company acknowledges that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and the Company hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

3.8 Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

 

3.9 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

 

3.10 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties that execute such
counterparts, and all of which together shall constitute one instrument.

 

3.11 Electronic Execution and Delivery. A facsimile, portable document format
(“.PDF”) or other reproduction of this Agreement may be executed by one or more
parties hereto and delivered by such party by facsimile, .PDF, or any similar
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen. Such execution and delivery shall be considered
valid, binding and effective for all purposes. At the request of any party
hereto, all parties hereto agree to execute and deliver an original of this
Agreement as well as any facsimile, .PDF, or other reproduction hereof.

 

3.12 Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.

 



22

 

 

3.13 Attorneys’ Fees. If any suit or action is instituted to enforce any
provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

3.14 Aggregation of Stock. All securities held or acquired by affiliated
entities of or persons shall be aggregated together for purposes of determining
the availability of any rights under this Agreement.

 

3.15 Waiver of Jury Trial; Consent to Jurisdiction. Any judicial proceeding
brought with respect to this Agreement must be brought in any court of competent
jurisdiction in the State of Delaware, and, by execution and delivery of this
Agreement, each party (a) accepts, generally and unconditionally, the exclusive
jurisdiction of such courts and any related appellate court, and irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement; and (b) irrevocably waives any objection it may now or hereafter have
as to the venue of any such suit, action or proceeding brought in such a court
or that such court is an inconvenient forum. Nothing in this Section, however,
shall affect the right of any party to serve legal process in any other manner
permitted by law or at equity. Each party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING (WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

 

[Signature page follows.]

 

23

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amended and Restated
Registration Rights Agreement as of the date first above written.

 

  COMPANY:       TATTOOED CHEF, INC.       By:                                 
Name:     Title:

 

[Company Signature Page to Registration Rights Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amended and Restated
Registration Rights Agreement as of the date first above written.

  

  INVESTORS:       FORUM INVESTORS II LLC       By:
                                      Name:     Title:       Jefferies LLC      
By:                                       Name:     Title:      
EARLYBIRDCAPITAL, INC.       By:                                       Name:    
Title:       UMB CAPITAL CORPORATION       By:                                  
    Name:     Title:         SALVATORE GALLETTI           Name: Salvatore
Galletti

 

[Investor Signature Page to Registration Rights Agreement]

 



 

 



 

  PIZZO FOOD, SRLS       By:                                       Name:    
Title:       Stephanie Dieckmann           Name: Stephanie Dieckmann

   

[Investor Signature Page to Registration Rights Agreement]

 

 

 